Citation Nr: 1404449	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-33 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

As reflected on the cover page, the Board has recharacterized the issue of entitlement to service connection to include an acquired psychiatric disorder, which has been raised by treatment records diagnosing major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran has PTSD due to a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection for PTSD requires: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the claimed stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  It is presumed that a diagnosis by a mental health professional is made in accordance with the DSM.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence required to establish the occurrence of the in-service stressor element depends on the nature of the alleged stressor.  If the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

The record includes numerous VA treatment records reflecting diagnoses of PTSD, including from June 2007, June 2009, March 2010, November 2011, and March 2012.  The Board finds that these diagnoses outweigh the March 2011 VA examiner's conclusion that the Veteran's mental health symptoms are due to alcohol dependence rather than PTSD, as that conclusion is not supported by persuasive reasoning addressing the prior PTSD diagnoses.  

The Board finds that the stressor of fear of hostile military or terrorist activity is established.  March 2010 VA treatment records show diagnosis by a VA psychiatrist who discussed the Veteran's reports of memories from his time in Vietnam and implicitly found that the reported events qualified as a stressor by continuing a diagnosis of PTSD and that current symptoms are related to the in-service stressor, as no other stressor was identified.  As the VA examiner recognized, the Veteran has credibly reported exposure to mortar attacks.  The Veteran's reports are consistent with the circumstances of the Veteran's service, as demonstrated by his receipt of the Vietnam Campaign Medal and Vietnam Service Medal, which indicate service in an area of potential hostile military or terrorist activity.  

The Board finds that VA treatment records, including those of June 2009 and March 2010, are sufficient medical evidence of a causal nexus between the Veteran's current symptomatology and the claimed in-service stressor.  


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran has been diagnosed with major depressive disorder on numerous occasions; however no VA examination addressing the etiology of major depressive disorder or its relationship to PTSD has been provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any VA treatment of the Veteran since May 2012 and associate them with the claims file.  

2.  After completing the above, schedule the Veteran for a VA examination with a different examiner than the March 2011 examination and provide the examiner with the claims file.  The examiner is asked to accomplish the following:  

(a)  Review the claims file and state that it was reviewed.  

(b)  Examine the Veteran, diagnose any psychiatric disorders other than PTSD, and provide opinions as to whether:

(i)  It is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had onset during or was caused by the Veteran's military service.  

(ii)  It is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder is caused or aggravated by the Veteran's service-connected PTSD.  

(c)  Provide a clear explanation of reasoning for all opinions expressed, including discussion of the facts of the Veteran's case.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the above development and any other development deemed appropriate, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action. 

	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


